Citation Nr: 0415549	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-02 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Service connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The service department has verified that the veteran had 
service in the Philippine Commonwealth Army from December 
1941 to September 1942 and from June 1945 to January 1946.  
He was a prisoner of war of the Japanese government from May 
1942 to September 1942.  He died in June 2001.  The appellant 
is the veteran's daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.

The Board notes that, in her January 2003 substantive appeal, 
the appellant appears to raise a claim concerning a separate 
claim for an increased rating, which the veteran initiated 
shortly before he died.  It appears she is attempting to 
raise a claim for accrued benefits.  However, the Board notes 
that, while the veteran sought an increased rating for his 
service-connected disabilities shortly before his death, the 
RO adjudicated this claim and issued a subsequent rating 
decision in January 2001 denying the veteran's claim for an 
increase.  The veteran did not file a notice of disagreement 
with this decision before his death in June 2001.

The appellant appears to be asking the RO or the Board to 
adjudicate the veteran's claim and then pay her any increased 
compensation which might be warranted.  The Board notes, 
however, that the appellant is unable to file a notice of 
disagreement as to the veteran's claim, and the veteran did 
not file such a notice before his death.  His claim, 
therefore, was not pending at the time of his death.  It is 
well established law that veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The 
Board will therefore confine its discussion to the issue as 
set forth on the first page of this decision.

FINDINGS OF FACT

1.  The veteran died in June 2001.  According to the death 
certificate, the immediate cause of his death was gouty 
arthritis, and the antecedent cause was pulmonary 
tuberculosis.

2.  The veteran was service connected at the time of his 
death for ischemic heart disease as a residual of beriberi, 
malnutrition, and carpal tunnel syndrome in the right and 
left upper extremities.  He had several non-service-connected 
disabilities: cataract, myopic compound astigmatism, 
arteriosclerosis, bronchitis, rheumatoid arthritis, 
hypertrophic degenerative disease, kidney disease, anemia, 
hypertension, lumbago, intestinal parasitism, peptic ulcer 
disease, and irritable bowel syndrome.

3.  The medical evidence of record indicates that the veteran 
did not suffer from gouty arthritis or pulmonary tuberculosis 
during or within one year (as to arthritis) or within three 
years (as to active tuberculosis) after his verified service.

4.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service, or to service-connected disability.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(32), 1101, 1102, 1310, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1(y), 3.102, 
3.159, 3.303, 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in June 2001 at the age of 85.  The death 
certificate indicates that the immediate cause of death was 
gouty arthritis, and the antecedent cause was pulmonary 
tuberculosis.  At the time of his death, the veteran was 
service-connected for ischemic heart disease as a residual of 
beriberi, malnutrition, and carpal tunnel syndrome in both 
upper extremities.  His combined service-connected disability 
evaluation was 70 percent.

Associated with the claims file are the veteran's service 
medical records.  A physical examination dated in June 1945 
indicates the veteran had no musculo-skeletal defects, and 
his lungs were normal.  The veteran's January 1946 Affidavit 
for Philippine Army Personnel shows that, when asked to list 
all wounds and illnesses he had incurred from December 8, 
1941, to the date of his return to military control, the 
veteran listed only malaria, and indicated he had no 
permanent disabilities.

In March 1991, the veteran underwent VA examination.  He 
complained that he had experienced joint pains beginning 
right after the war in his lower extremities.  On 
examination, the VA examiner found backache and joint pain 
and stiffness in the veteran's lower extremities.  No 
respiratory conditions were found.  X-ray reports showed 
degenerative arthritis and osteoporosis, mild to moderate, 
bilateral but more on the left, in the veteran's knees.  
Minimal hypertrophic degenerative changes and lumbar 
vertebral bodies were also found in the veteran's spine.  A 
chest X-ray showed minimal residual fibrosis, left midlung, 
bilateral basal bronchitis, probably chronic nonspecific, 
small residual pleurodiaphragmatic adhesions, more on the 
right, atheromatous aorta, and degenerative arthritis in the 
shoulder joints.


In April 1997, the veteran underwent VA examination.  
Bilateral carpal tunnel syndrome was diagnosed.  A chest X-
ray showed moderate bilateral infiltrates of undetermined 
etiology and activity, with basal bronchiectatic changes.  
There was a prominent aorta and left ventricle.  The veteran 
also complained of weakness in his upper and lower 
extremities, and difficulty closing his hands.  Upon 
examination, the VA physician found bilateral carpal tunnel 
syndrome, left greater than right, with cervical 
radiculopathy.

A November 2000 private medical record shows the veteran was 
confined to the hospital for four days in January 2000 for 
chronic gouty arthritis.

In December 2000, the veteran underwent a final VA 
examination.  The examination focused on his service-
connected disabilities.  A chest X-ray revealed moderate 
bilateral pulmonary infiltrates of unknown etiology.  The 
physician noted that, due to the veteran's inability to walk 
secondary to his gout, he was not experiencing chest pains or 
dyspnea.  The veteran complained of joint pains and multiple 
tophi.  The examiner noted the veteran's gouty arthritis and 
stated that it limited his mobility and, therefore, his 
employability.

An April 2001 private Radiologic Report indicates a chest X-
ray showed a tortuous aorta, and there were fibrotic 
densities in the right midlung zone.  The veteran's heart was 
not enlarged and the trachea, diaphragm, and sulci were 
unremarkable.  The impression was atheromatous aorta and 
minimal residual fibrosis of the right midlung zone.  An X-
ray of the veteran's hands showed marked deformities with 
swan neck deformities and juxta-articular erosions.  Nodular 
soft tissue masses were also seen.  Joint spaces were 
significantly narrowed.  The impression was findings 
consistent with gouty arthritis in both the hands and wrists.




An April 2001 private hospital report shows the veteran was 
admitted for chronic tophaceous gout.  Principal diagnoses of 
the veteran's hospitalization were the chronic tophaceous 
gout, infected "tophi," cellulitis of the right foot, 
"prostatomegaly," and anemia.

An April 2001 Rheumatology Report indicates the veteran 
complained of a 20-year history of arthritis, relieved by 
taking over-the-counter painkillers.  He described it as 
usually occurring in the knee, ankle, and wrist joints.  He 
had difficulty with ambulation.  The assessment was chronic 
tophaceous gout - not in place, infected tophi, and 
cellulitis of the right foot.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In a September 2001 letter, the RO informed the appellant of 
the VCAA and its effect on her claim.  In addition, the 
appellant was advised, by virtue of a detailed November 2002 
SOC issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim for service connection for the cause 
of the veteran's death.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection for cause of death.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the November 2002 SOC contained the new duty-to-assist law 
codified at 38 U.S.C.A. § 5103A (West 2002).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Moreover, in a statement dated 
in September 2003, the appellant said she had no additional 
evidence to submit, and had "already submitted to VA all the 
evidence I have pertaining to my appeal."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year, as to arthritis, or within 
three years after service, as to tuberculosis.  38 C.F.R. §§ 
3.307, 3.309(a) (2003).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of presumptive diseases in the law 
does not include gouty arthritis or pulmonary tuberculosis.  
38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual decedent's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that some event or 
illness in service caused her husband's death.  As stated 
before, the decedent's death certificate states that he died 
from gouty arthritis and pulmonary tuberculosis.

However, a June 1945 physical examination found no 
abnormalities with regard to the veteran's lungs or 
musculoskeletal system.  Furthermore, on the veteran's 
January 1946 processing affidavit, he listed only malaria as 
the sole illness or injury incurred from December 8, 1941, to 
his return to military control.  Although he was service-
connected for malaria, it was evaluated as noncompensable 
until his death and was not listed on his death certificate 
as a cause of his death.

The veteran was also service connected for carpal tunnel 
syndrome in both upper extremities, malnutrition, and 
ischemic heart disease as a residual of beriberi.  However, 
none of these disabilities was indicated as either an 
immediate or antecedent cause of the veteran's death, 
according to his death certificate, and the record does not 
indicate that any of them was so debilitating as to have 
contributed to death by reducing the veteran's ability to 
deal with the death-causing disorders.  Moreover, in the 
September 2001 VCAA evidence-development letter, the RO 
specifically asked the appellant to submit either follow-up 
evidence from the physician who had signed the veteran's 
death certificate, or authorization for the RO to attempt to 
obtain such evidence on her behalf.  The appellant has failed 
to submit either type of response.

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  No available medical evidence 
shows that the decedent suffered from either gouty arthritis 
or pulmonary tuberculosis during service.  In addition, no 
competent medical evidence has been submitted to demonstrate 
that the decedent showed symptoms of or was treated for 
arthritis or any lung disorder prior to March 1991, more than 
forty years after separation from service.  In short, no 
medical opinion or other professional evidence relating the 
decedent's death from gouty arthritis and pulmonary 
tuberculosis to service or any incident of service has been 
presented.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service, including his POW experience.  Nevertheless, in this 
case the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
veteran's death and his military service, including his POW 
experience.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 
186 (1997); ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her father, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused or 
contributed to the cause of the veteran's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.




ORDER

Service connection for cause of death is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



